Title: To Benjamin Franklin from Robert Morris, 30 May 1783
From: Morris, Robert
To: Franklin, Benjamin


          
            Dear Sir
            Philadelphia 30th. May 1783.
          
          I have received your private Letter of the twenty third of December. When I informed you of what was said by your
              Enemies I did not mean to insinuate
            any Doubt of your Exertions in my own mind. With Respect to your Resignation I personally lament it, and more so on the Part
            of the United States. But I shall readily agree that you will more consult your own Ease
            and Happiness by abandoning public Life and it will be almost impossible to add to your
            Reputation. I cannot however take a Part in procuring your Dismission for this would be
            an Injury to the Public. In whatever Situation and Character Believe me always with
            sincere Esteem & Respect Your Most Obedient & humble Servant
          
            Robt Morris
            His Excellency Benjamin Franklin Esqr.
          
        